Citation Nr: 0410127	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  97-13 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for tendonitis of the right 
ankle, postoperative, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel








INTRODUCTION

The veteran had active military service from June 1990 to June 
1991.

This matter is on appeal to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The record shows the RO rating determination in June 1996 granted 
a temporary total disability evaluation (TTR) under 38 C.F.R. § 
4.30 from September 1995 through May 1996.  The RO in October 1996 
extended the TTR through August 1996.  The veteran completed an 
appeal in March 1997.  The RO in June 1997 extended the TTR 
through April 1997 and then in October 1998 assigned a TTR from 
June 12, 1997 through July 31, 1997.  The RO issued notice to the 
veteran in November 1998 and there has been no correspondence from 
the veteran or his representative regarding the TTR since that 
time to indicate that the RO action has not satisfied his appeal.  

The Board remanded this case to the RO in June 2003.  Thereafter, 
the RO in November 2003 granted service connection for traumatic 
arthritis of the right ankle and assigned a separate 10 percent 
disability evaluation under Diagnostic Code 5010.  The RO notified 
the veteran of this determination in December 2003 and there has 
not been a notice of disagreement filed with the initial rating 
determination.  The RO recently returned the case to the Board for 
appellate consideration of the remaining issue in this appeal 
which is set forth on the title page.  


FINDING OF FACT

Postoperative tendonitis of the right ankle is productive of 
persistent pain and markedly decreased range of motion.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
postoperative tendonitis of the right ankle have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.20, Diagnostic Codes 5003, 5024, 5271 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record shows that the veteran filed a claim for increase in 
October 1995 and that the RO proceeded to assign a TTR from 
September 20, 1995 through April 1997, and then from June 12, 1997 
through July 1997.  The 20 percent evaluation has remained in 
effect since August 1997.  During this period the right ankle 
disability was rated as postoperative tendonitis under Diagnostic 
Codes 5024-5271.  

During the period prior to August 1997, the veteran was seen at VA 
and military facilities for treatment of a reinjury to the right 
ankle.  This required surgical intervention at a military hospital 
twice in early 1996.  At the time, in June 1996, the veteran 
indicated that he worked as a truck driver but had been unable to 
return to work on account of the reinjury and postoperative 
course.  

A September 1996 memorandum from a VA physician noted the veteran 
was in a physical therapy program and that it was hoped the 
veteran could qualify for a retraining program so that he would no 
longer have to work as a long-haul truck driver.  According to the 
report, the truck driving activity caused chronic pain and 
disability in the right foot and leg.  In December 1996 he wrote 
that he was issued a lower leg/ankle brace that he must wear 
constantly.   

The RO increased the schedular rating for tendonitis to 20 percent 
based upon the January 1997 VA examination.  The examiner noted 
the veteran walked with a cane, had an air cast on the right foot 
and limped on the right side.  He had swelling around the medial 
malleolar region and a mildly erythematous right foot.  
Dorsiflexion and plantar flexion were each limited to 5 degrees 
and there was visible pain on motion.  The diagnosis was marked 
functional limitation of right ankle motion from right Achilles 
tendonitis, postoperative complicated by postoperative infection 
and delayed wound healing.  

Contemporaneous physical therapy records through early 1997 show 
on examination in April 1997 it was reported he had not worked 
since 1995, that he had dorsiflexion to 10 degrees, plantar 
flexion to 15 degrees, with normal inversion and eversion.  He had 
visible swelling of the Achilles' bursa, 4/5 manual muscle 
strength and an antalgic gait pattern due primarily to right lower 
extremity pain.  

On May 1998 VA examination the veteran reportedly had 15 degrees 
of flexion and 20 degrees of extension, and was being retrained in 
another field.  The right ankle was very swollen, tender and warm 
and markedly larger than the left.  He was unable to weight bear, 
had an unsteady gait, walked with a cane and wore a brace.  He was 
normal neurologically as to motor and sensory.  A magnetic 
resonance imaging (MRI) of the ankle was reported as normal.  The 
diagnosis was right ankle tendonitis with sequelae of surgery and 
staph infection with marked decreased range of motion.  

The VA reexamination in September 2003 included a review of the 
claims file.  The examiner noted that the veteran continued to 
experience dull constant nonradiating right ankle pain that was 
exacerbated by twisting movements of the ankle, prolonged standing 
and walking.  The pain was described as sharp during flare-ups 
that lasted several hours.  He also reported swelling and a weak 
feeling at the end of the day.  Presently he did not utilize a 
brace.  It was noted that the condition did not affect his 
occupation as a bus driver but he stated that he had been passed 
over for other positions on account of this condition.  




The examiner indicated there was moderate functional impairment 
associated with his right ankle.  The examination found passive 
and active limited range of motion of the right ankle with pain 
visible manifested on motion, antalgic gait secondary to the 
above, and an inability to heel and toe walk.  The diagnosis was 
postoperative residuals retrocalcaneal bursectomy of the right 
ankle with persistent pain, degenerative changes, and markedly 
decreased range of motion of the right ankle.  


Criteria

Disability evaluations are determined by the application of the VA 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 
4.  

The percentage ratings contained in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment in 
earning capacity resulting from disease and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2003).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies will 
be avoided, as will the use of analogous ratings for conditions of 
doubtful diagnosis, or for those not fully supported by clinical 
and laboratory findings, nor will ratings assigned to organic 
disease and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2002).  However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the claimant 
for the actual impairment of his earning capacity."  Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The 
CAVC has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal 
excursion of movements in different planes, weakened movement, 
excess fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

With any form of arthritis, painful motion is an important factor 
of disability.  The intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite joint.  38 C.F.R. § 4.59.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a rating 
of 10 percent is assigned for major joint (including the ankle and 
the knee) or group of minor joints affected by limitation of 
motion to be combined not added under Diagnostic Code 5003.

Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion a 10 
percent rating is assigned where there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where there 
is x-ray evidence of involvement of two or more joints or two or 
more joint groups and occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.


Traumatic arthritis, Diagnostic Code 5010, is evaluated under the 
same rating criteria as degenerative arthritis under Diagnostic 
Code 5003.  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Diagnostic Code 5003 (5010) is to be read in conjunction with 38 
C.F.R. § 4.59, and it is contemplated by a separate evaluation, 38 
C.F.R. § 4.40, which relates to pain in the musculoskeletal 
system.

The CAVC has held that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 
deem painful motion of a major joint or groups caused by 
degenerative arthritis that is established by x-ray evidence to be 
limited motion even though a range of motion may be possible 
beyond the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 
417 (1995).

The CAVC has held that Diagnostic Codes predicated on limitation 
of motion do not prohibit consideration of a higher rating based 
on functional loss due to pain or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Normal ankle dorsiflexion is 20 degrees.  Normal ankle plantar 
flexion is 45 degrees.  38 C.F.R. § 4.71a; Plate II.

A 40 percent evaluation may be assigned for ankylosis of an ankle 
in plantar flexion at more than 40 degrees, or in dorsiflexion at 
more than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  

A 30 percent evaluation may be assigned for ankylosis of an ankle 
in plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 20 degrees.  

A 20 percent evaluation may be assigned for ankylosis of an ankle 
in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5270.

A 20 percent evaluation may be assigned for marked limited motion 
of an ankle.  A 10 percent evaluation may be assigned for moderate 
limited motion of an ankle.  38 C.F.R. § 4.71a; Diagnostic Code 
5271.

A 20 percent evaluation may be assigned for ankylosis of 
subastragalar or tarsal joint in poor weight-bearing position, and 
10 percent in good weight-bearing position.  38 C.F.R. § 4.71a; 
Diagnostic Code 5272.

A 20 percent evaluation may be assigned for malunion of os calcis 
or astragalus with marked deformity, and 10 percent for moderate 
deformity.  38 C.F.R. § 4.71a; Diagnostic Code 5273.

A 20 percent evaluation may be assigned for astragalectomy.  38 
C.F.R. § 4.71a; Diagnostic Code 5274.

Ratings may be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular evaluations 
are found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the criteria 
set forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a well-
grounded claim, and supercedes the decision of the CAVC in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is not 
well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002)).  

The Act also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 2002)).  

However, nothing in section 5103A precludes VA from providing such 
assistance as the Secretary considers appropriate.  38 U.S.C.A. § 
5103(g) (West Supp. 2002).  Accordingly, the Secretary determined 
that some limited assistance was warranted to claimants attempting 
to reopen claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the claimant, 
in order to assist the claimant in reopening his or her claim.  66 
Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  These new regulations, which in pertinent part 
are effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit (CAFC) 
recently held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date of the 
VCAA, and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  However, although the CAFC 
appears to have reasoned that the VCAA may not retroactively apply 
to claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  See 
Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. 
Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears to 
hold that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations issued to 
implement the VCAA are expressly applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  
However, VAOPGCPREC 7-03 withdraws 11-00 holding that the VA's 
regulations implementing the VCAA will apply to all claims that 
were pending before VA as of November 9, 2000 and that any further 
reliance on VAOPGCPREC 11-00 is unnecessary.  Precedent opinions 
of the chief legal officer of the Department, and regulations of 
the Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law with 
respect to the issue on appeal.  

In April and July 2003, the RO notified the veteran of the 
enactment of the VCAA.  The RO advised him to identify any 
evidence not already of record, and that it would make reasonable 
efforts to obtain any such evidence pertaining to the issue 
currently on appeal.  

In doing so, the RO satisfied the VCAA requirement that VA notify 
the veteran as to which evidence was to be provided by the 
veteran, and which would be provided by VA.  38 C.F.R. § 5103(a) 
(West Supp. 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The duty to notify has thus been satisfied, as the veteran has 
been provided with notice of what is required to substantiate his 
claim.  In particular, through the issuance of the December 1995, 
October 1996 and March 1997 rating decisions, December 1996 
Statement of the Case (SOC), June 1997, November 2002and January 
2004 Supplemental Statements of the Case (SSOC), he has been given 
notice of the requirements for an increased evaluation for his 
right ankle tendonitis.  

In light of the above, the Board finds that the duty to notify has 
been satisfied.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. § 
3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to substantiate 
the veteran's claim, including any relevant records adequately 
identified by him, as well as authorized by him to be obtained.  
The evidence includes VA and military medical records relevant to 
this matter and other treatment reports showing physical therapy 
for the right ankle.  The veteran identified post service 
treatment and such records have been obtained and associated with 
the claims file.  He has also identified VA treatment records and 
they also have been obtained and associated with the claims file.  

The veteran also underwent several VA compensation examinations, 
the reports of which have been associated with the claims file, 
and contents of which have been reported above in detail.  The 
Board finds that another VA examination is not warranted in this 
case.  Therefore, remand or deferral for the scheduling of a VA 
examination is not required.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes (as 
will be discussed in further detail below) that the claim must be 
denied.  In light of the foregoing, the Board is satisfied that 
all relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing the 
facts pertinent to his claim is required to comply with the duty 
to assist under both the former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159).  

In reaching this determination, the Board has considered the fact 
that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board addresses in 
a decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to address 
the question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In the veteran's case at hand, the Board finds that the veteran is 
not prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all obligations 
to the veteran under this new law.

Moreover, the veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, and 
has done so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a remand 
for adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the VCAA 
by the RO.  This would result in additional and unnecessary 
burdens on VA, with no benefit flowing to the veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the CAVC recently 
stated, "The VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

However, as noted in this case, the initial actions of the agency 
of original jurisdiction had been issued prior to its advising of 
the veteran of enactment of the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication at issue, the 
timing of the notice does not comply with the express requirements 
of the law as found by the CAVC in Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the notice, 
it did leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the CAVC in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every case for 
the purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice in cases 
such as this, where appeal from an initial decision was perfected 
prior to enactment of the VCAA, however, would be to vacate all 
prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  

This would be an absurd result, and as such it is not a reasonable 
construction of 38 U.S.C.A. § 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a claimant 
receives VCAA notice after an initial adverse adjudication.  




Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the CAVC, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it is 
entirely appropriate for the Board to consider whether the failure 
to provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  

There simply is no "adverse determination," as discussed by the 
CAVC in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 13.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice of enactment of the VCAA provided to the appellant was not 
given prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the most recent transfer and 
certification of the appellant's case for Board review, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran was provided opportunities to identify additional 
evidence in support of his claim.  The RO arranged for a 
comprehensive contemporaneous examination of the veteran 
addressing the issue on appeal.  The RO readjudicated the case in 
light of the additional evidence and provided the veteran a 
supplemental statement of the case which included the provisions 
of the new VCAA law at which time the RO made clear that it had 
considered the new law.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial error to 
the claimant.  

The decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  

This new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The veteran was afforded 
numerous opportunities to submit additional evidence.  It appears 
to the Board that the claimant has indeed been notified that he 
should provide or identify any and all evidence relevant to the 
claim.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, because VCAA notice has been substantially 
satisfied, the Board concludes that any error in not providing a 
single notice to the appellant covering all content requirements 
precisely is harmless error. 

The Board finds that VA has done everything reasonably possible to 
assist the claimant.  Adjudication of the claim may proceed, 
consistent with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no useful 
purpose.  See Soyini, supra.

Having determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.  


Increased Evaluation

The veteran seeks an increased evaluation for his postoperative 
tendonitis of the right ankle rated as 20 percent disabling by 
analogy to pertinent diagnostic codes of the rating schedule.  The 
Board's application of the pertinent governing criteria to the 
disability at issue does not permit the grant of an increased 
evaluation on a schedular or extraschedular basis.  

The extensive medical documentation on file has been negative for 
ankylosis of the right ankle which would provide the sole 
schedular basis for a higher evaluation .  Marked limited motion 
is reported which qualifies the veteran for the 20 percent 
evaluation which is the maximum schedular evaluation under 
diagnostic code 5271.  The veteran does not have ankylosis which 
would warrant a higher evaluation under a different diagnostic 
code.

With respect to functional loss due to pain or other pathology 
with application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59, the evidentiary record contains a detailed account of the 
collateral symptomatology experienced by the veteran.  The 2003 
examination noted the objective findings that supported the 
complained of pain.  However, as the veteran receives the highest 
schedular evaluation, the Board may not consider an additional 
evaluation for additional functional loss due to pain and the 
additional pathology discussed above under sections 4.40 and 4.45.  

As to section 4.59 with respective to arthritis, as the Board 
noted earlier, the RO granted a separate compensable evaluation of 
10 percent for traumatic arthritis of the right ankle under 
diagnostic code 5010.  What the record shows is that the veteran 
is receiving two separate evaluations based on limitation of 
motion, which seems on its face to compensate him twice for the 
same symptomatology.  See section 4.14, Esteban, supra.  In 
addition, the right ankle is the only service-connected 
disability.

In view of the foregoing the Board finds that the record does not 
support the assignment of an evaluation greater than 20 percent 
for postoperative tendonitis of the right ankle.  


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board, however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or testimony 
of record and to identify all potential theories of entitlement to 
a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC clarified 
that it did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the criteria 
for submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  In the veteran's case at 
hand, the Board notes that while the RO provided the criteria for 
extraschedular evaluation and obviously considered them, it did 
not grant increased compensation benefits on this basis.

The CAVC has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board does not find the veteran's disability picture to be 
unusual or exceptional in nature as to warrant referral of his 
case to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the provisions of 
38 U.S.C.A. § 3.321(b)(1).  

In this regard, the record shows that the TTR was in effect from 
September 1995 through July 1997, except for a brief period early 
in 1997.  On the recent VA examination the veteran stated that the 
right ankle did not affect his occupation as a bus driver.  In 
addition the examiner characterized the functional impairment as 
moderate.  

The currently granted 20 percent evaluation adequately compensates 
the veteran for the nature and extent of severity of his 
postoperative tendonitis as it is the highest rating he can 
receive by analogy to limitation of motion, which is the correct 
rating scheme.  He is not service-connected for disability other 
than the right ankle.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action on 
this matter.


ORDER

Entitlement to a disability rating in excess of 20 percent for 
postoperative tendonitis of the right ankle is denied. 



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



